United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                        ___________

                                        No. 97-2665
                                        ___________

Andrea R. Brown,                            *
                                            *
             Appellant,                     *
                                            *
      v.                                    *
                                            * Appeal from the United States
City of Little Rock, Arkansas, and          * District Court for the
its agency Finance Department;              * Eastern District of Arkansas.
John Pryor, Director, in his official       *
capacity; Gary Davis, Accounting            *        [UNPUBLISHED]
and Reporting Manager, in his               *
official capacity; Lynn Umholtz,            *
Supervisor, in her official capacity,       *
                                            *
             Appellees.
                                        ___________

                           Submitted: April 22, 1998
                               Filed: April 24, 1998
                                   ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.
      Andrea Brown appeals from the District Court’s1 grant of summary judgment for
defendants in her employment discrimination action. After carefully reviewing the
record and the parties’ submissions, we deny Brown’s motion for appointment of
counsel, and conclude the District Court did not commit error in granting summary
judgment for the reasons it stated. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                        -2-